DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-8 and 13-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al (2009/0191421).
Huang teaches a composite magnetic material composition (Fig.) comprising: soft magnetic material powder S11; permanent magnet powder S11; and binder S13; wherein the soft magnetic material powder and the permanent magnet powder and the binder are mixed such that the soft magnetic material powder and the permanent magnet powder and the binder are substantially evenly distributed in the mixture S13; and wherein the ratio of the soft magnetic material powder and the permanent magnet powder in the mixture is in the range of 85:15 to 15:85 (see mixing ratio and permeability in Abstract).
Claims 2-5 relate to the groups of permanent magnetic powders and soft magnetic powders and particle sizes that are conventional and addressed by Huang or are intrinsic to the known use of powdered magnetic materials to form magnetic cores.
Claim 6 relates to a range of permeabilities that are addressed by the range recited in the last line of the abstract.
Claims 7 and 8 relate to intrinsic gauss concentrations and core types addressed by Huang.
Claims 13-29 relate to some of the above mentioned intrinsic features and also recite features that are intrinsic to the formation of magnetic core devices of the type addressed by Huang. For example, in Huang S15 (main page Fig.) is an intrinsic thermal treatment and magnetization of a magnetic core.
Allowable Subject Matter
Claims 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 9-12 recite magnetic core cavity details that have not been taught or been fairly suggested by the prior art of record.








Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN W JACKSON whose telephone number is (571)272-2051. The examiner can normally be reached M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





SWJackson
May 31, 2022
/STEPHEN W JACKSON/Primary Examiner, Art Unit 2836